Execution Version


RETAIL OPPORTUNITY INVESTMENTS CORP.
2009 EQUITY INCENTIVE PLAN


OPTION AWARD AGREEMENT
 
THIS OPTION AWARD AGREEMENT is by and between Retail Opportunity Investments
Corp., a Delaware corporation (the “Company”) and Richard K. Schoebel (the
“Optionee”), dated as of the 9th day of December, 2009.
 
WHEREAS, the Company maintains the Retail Opportunity Investments Corp. 2009
Equity Incentive Plan (the “Plan”) (capitalized terms used but not defined
herein shall have the respective meanings ascribed thereto by the Plan);
 
WHEREAS, the Optionee is an Eligible Person; and
 
WHEREAS, the Committee and the Board have determined that it is in the best
interests of the Company and its stockholders to grant an Option to the Optionee
subject to the terms and conditions set forth below.
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
1. Grant of Stock Option.
 
The Company hereby grants the Optionee an option (the “Option”) to purchase
thirty-five thousand (35,000) shares of Common Stock, subject to the following
terms and conditions and subject to the provisions of the Plan.  The Plan is
hereby incorporated herein by reference as though set forth herein in its
entirety.
 
The Option is not intended to be and shall not be qualified as an “incentive
stock option” under Section 422 of the Code.
 
2. Option Price.
 
The Option Price per Share shall be $10.40.
 
3. Initial Exercisability.
 
Subject to paragraph 5 below, the Option, to the extent that there has been no
Termination of Service and the Option has not otherwise expired or been
forfeited, shall first become exercisable in equal installments on the first
five anniversaries of the date hereof.
 
4. Exercisability Upon and After Termination of Optionee.
 
(a)  
Subject to clauses (b) and (c) below, if the Optionee has a Termination of
Service, then no exercise of an Option may occur after the expiration of the
three-month period to follow the Termination of Service, or if earlier, the
expiration of the term of the Option as provided under paragraph 5 below;
provided that, if the Optionee has a Termination of Service by a Participating
Company for Cause or by the Optionee for any reason other than Good Reason (as
defined in the employment agreement by and between Retail Opportunity
Investments Corp. and the Grantee dated December 9, 2009 (the

 
 
 

--------------------------------------------------------------------------------

 
"Employment Agreement")), any Option not exercised in full prior to such
termination shall be cancelled.
 
(b)  
In the event the Optionee has a Termination of Service on account of death or
Disability, or on account of Termination of Service by the Company for any
reason other than for Cause or upon expiration of the Optionee's term of
employment due to the non-renewal of the Employment Agreement by the Company or
by the Optionee for Good Reason, any then unvested Option shall immediately vest
and become exercisable by the Successor of the Optionee or by the Optionee until
the earlier of (i) one year from the date of the Termination of Service of the
Optionee, or (ii) the date on which the term of the Option expires in accordance
with paragraph 5 below.

 
 
(c)  
In the event the Grantee has a Termination of Service (other than a Termination
of Service by the Company for Cause) within 12 months following a Change of
Control, any then unvested Option shall immediately vest and become exercisable;
provided that such Option shall only be exercisable until the date on which the
term of the Option expires in accordance with paragraph 5 below.

 
 
(d)  
Notwithstanding the foregoing, no Option (or portion thereof) which had not
become exercisable at or before the time of Termination of Service shall ever be
or become exercisable.  No provision of this paragraph 4 is intended to or shall
permit the exercise of the Option to the extent the Option was not exercisable
upon Termination of Service.

 
5. Term.
 
Unless earlier forfeited, the Option shall, notwithstanding any other provision
of this Agreement, expire in its entirety upon the tenth anniversary of the date
hereof.  The Option shall also expire and be forfeited at such earlier times and
in such circumstances as otherwise provided hereunder or under the Plan.
 
6. Miscellaneous.
 
(a)  
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW WHICH
COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.  This Agreement may not be amended or
modified except by a written agreement executed by the parties hereto or their
respective successors and legal representatives.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 
(b)  
All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Optionee, shall be
delivered personally, sent by facsimile transmission or mailed to the Optionee
at the address appearing in the records of the Company.  Such addresses may be
changed at any time by written notice to the other party given in accordance
with this paragraph 6(b).

 
- 2 -

--------------------------------------------------------------------------------

 
 
(c)  
The failure of the Optionee or the Company to insist upon strict compliance with
any provision of this Agreement or the Plan, or to assert any right the Optionee
or the Company, respectively, may have under this Agreement or the Plan, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement or the Plan.

 
(d)  
The Optionee agrees that, at the request of the Committee, the Optionee shall
represent to the Company in writing that the Shares being acquired are acquired
for investment only and not with a view to distribution and that such Shares
will be disposed of only if registered for sale under the Act or if there is an
available exemption for such disposition.  The Optionee expressly understands
and agrees that, in the event of such a request, the making of such
representation shall be a condition precedent to receipt of Shares upon exercise
of the Option.

 
(e)  
The Company shall be entitled to withhold from any payments or deemed payments
any amount of tax withholding it determines to be required by law.

 
(f)  
Nothing in this Agreement shall confer on the Optionee any right to continue in
the employ or other service of the Company or its Subsidiaries or interfere in
any way with the right of the Company or its Subsidiaries and its stockholders
to terminate the Optionee’s employment or other service at any time.

 
(g)  
This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements, written or oral,
with respect thereto.

 
 
- 3 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and the Optionee have executed this Agreement as
of the day and year first above written.
 
RETAIL OPPORTUNITY INVESTMENTS CORP.
 

 
 
By: /s/ Stuart A. Tanz
Name: Stuart A. Tanz
Title: President and Chief Executive Officer


 
/s/ Richard K. Schoebel
Richard K. Schoebel
 


- 4 -

--------------------------------------------------------------------------------